on rehearing.
MacIntyre, J.
Counsel who represent the plaintiff in error on the rehearing in their brief very frankly state that "the truth is that counsel who drew the petition for certiorari and first presented the case in this court had in mind the religious objections which he strenuously urged. The court has held that these objections, to the constitutionality of the ordinance were not good. But if, unwittingly perhaps, counsel did present a good secular objection to the constitutionality of the ordinance, then the least the court can do is to enforce that objection to keep a man from going to jail for a crime he did not commit.” (Italics ours.) The italicized part of counsel’s statement is the same construction that this court put upon the petition for certiorari; that is that the objections urged by the plaintiff in error were the religious objections, and did not go to the question that the discretion given by the ordinance to the city manager of Griffin was so arbitary and uncontrolled that it was a violation of the 14th amendment to the constitution of the United States. The relevant parts of the petition for certiorari, which constitute the only record before this court of the proceedings in the trial court, are as follows: “4. The ordinance should not be applied to the work of this defendant, because to so apply it brings it in conflict with the provisions of the 14th amendment of the United States constitution, which provides that no State shall deprive any person of life, liberty, or property without due process of law. 5. Petitioner shows that all questions set forth herein and -assigned as error were insisted upon at the trial of said cause before the recorder.” This charge as to the unconstitutionality of the ordinance, failing to state wherein the ordinance violates the 14th amendment to the constitution of the United States, is too indefinite to invoke any ruling upon the constitutionality of the ordinance. Jordan v. State, 173 Ga. 857, (159 S. E. 335); *130Curtis v. Helen, 171 Ga. 256 (2-c, d) (155 S. E. 202). See also Palmer v. Phinizy, 151 Ga. 589, 591 (107 S. E. 852). Irrespective of what may be the rulings in other States, we feel, that we are bound by the rulings of the Supreme Court of this State as to when we can consider the un constitutionality of an ordinance.

Judgment adhered to-.


Broyles, O. J. and Guerry, J., concur.